Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   November 22, 2016


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   RE: 03-16-00713-CV;       D-1-GN-14-002456

   Dear Mr. Kyle,

   A clerk’s record in cause number, D-1-GN-14-002456 and Court of Appeals number
   03-16-00713-CV, styled, BANK OF NEW YORK MELLON VS. JAMES C. GUZMAN, GLORIA A.
   GUZMAN, AND AISD, was due in your office November 21, 2016. This office has not received
   payment, affidavit of inability to pay, or a designation of clerk’s record as of today, November 22,
   2016.

   Sincerely,

  i|vàÉÜ|t V{tÅuxÜá
   Travis County Deputy District Clerk
   Civil Division
   Court Clerk assigned to Honorable Orlinda Naranjo
   P.O. Box 679003
   Austin, Texas 78767
   512-854-8956




Administrative Offices     Civil and Family Division      Criminal Division             Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420            (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566             fax: 854-4457